  4:17-cr-03121-RGK-CRZ Doc # 160 Filed: 04/01/21 Page 1 of 2 - Page ID # 889




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:17CR3121

       vs.
                                                 MEMORANDUM AND ORDER
SAMUEL TURNER,

                    Defendant.


       The government is holding cash in the sum of $2,141.00. That money was
used as evidence in this case but is not forfeited. That money was apparently seized
from Mr. Turner. The court is aware that Cheryl Turner claims some right, title or
interest in said monies. (See Filing 144.) Her claim is apparently predicated on the
asserted obligation of Mr. Turner to pay child support. Mr. Turner alleges that he is
not obligated to Ms. Turner. The government seeks an order informing it how to
dispose of the cash presently in its custody given the competing claims and the fact
that the government no longer needs the money for evidence. (See Filing 159.)
Accordingly,

      IT IS ORDERED that:

      1.     The government’s motion for determination of disposition of seized
currency (Filing 159) is granted.

       2.    The government shall return the cash to Mr. Turner no earlier than May
31, 2021, unless it is served with process from a court of competent jurisdiction
directing otherwise. In other words, if Ms. Turner is entitled to the money, she should
seek an order from a court of competent jurisdiction so providing. That order should
be served on the government, in care of Sara Fullerton, Assistant United States
  4:17-cr-03121-RGK-CRZ Doc # 160 Filed: 04/01/21 Page 2 of 2 - Page ID # 890




Attorney, 487 Federal Building, 100 Centennial Mall North, Lincoln, Nebraska
68508.

       3.      The Clerk shall send a copy of this order to Mr. Turner and Ms. Turner
at their last known addresses.

    4.    The Clerk shall send a copy of this order to the government utilizing
CM/ECF notification.

      Dated this 1st day of April, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
